1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,262

10 JASMINE LOPEZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Eleanor Brogan, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 FRY, Chief Judge.

23          Defendant appeals the denial of her motion to withdraw her no contest plea. In

24 our notice, we proposed to affirm the district court’s ruling. Defendant has timely

25 responded. We have considered her arguments and not being persuaded, we affirm.
 1        In our notice, we pointed out that this Court reviews the denial of a motion to

 2 withdraw a plea for an abuse of discretion. State v. Hunter, 2006-NMSC-043, ¶ 11,

 3 140 N.M. 406, 143 P.3d 168. An abuse of discretion in such a context is described

 4 as “when [the district court] is shown to have acted unfairly, arbitrarily, or committed

 5 manifest error.” Id. (internal quotation marks and citation omitted). Manifest error

 6 occurs when the undisputed facts establish that the plea was not knowingly and

 7 voluntarily given. Id. We proposed to find that the undisputed facts indicated that

 8 Defendant’s plea was knowingly and voluntarily given.

 9        Defendant argued below and continues to argue here that the motion to

10 withdraw should have been reviewed for a “fair and just reason” rather than manifest

11 injustice. See Rule 5-304 NMRA (Committee Comment.). As we pointed out in our

12 notice, however, the Supreme Court in Hunter has apparently rejected that standard.

13 We decline to apply a different standard than the one stated in Hunter.             See

14 Alexander v. Delgado, 84 N.M. 717, 718, 507 P.2d 778, 779 (1973) (recognizing that

15 we are limited in our ability to overrule precedent of our Supreme Court).

16 CONCLUSION

17        For the reasons stated herein and in the calendar notice, we affirm the denial of

18 Defendant’s motion to withdraw her plea.

19        IT IS SO ORDERED.


                                              2
1
2                            CYNTHIA A. FRY, Chief Judge

3 WE CONCUR:



4
5 MICHAEL D. BUSTAMANTE, Judge



6
7 TIMOTHY L. GARCIA, Judge




                                 3